COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00311-CR


JONATHAN EUGENE PATRICK                                                  APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Pursuant to a plea bargain, Jonathan Eugene Patrick pled guilty to

possession of one or more but less than four grams of methamphetamine. The

trial court’s certification of appellant’s right to appeal states that this “is a plea-

bargain case, and the defendant has NO right of appeal.”

      On July 20, 2012, we sent the parties a letter notifying them that the

appeal could be dismissed unless any party filed a response showing grounds for
      1
       See Tex. R. App. P. 47.4.
continuing the appeal.    See Tex. R. App. P. 25.2(d), 43.2(f).     We have not

received a response.

      Rule 25.2(a)(2) provides that a plea-bargaining defendant may appeal only

matters that were raised by written motion filed and ruled on before trial or after

getting the trial court’s permission to appeal. Tex. R. App. P. 25.2(a)(2); Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). Because the trial court’s

certification shows that neither of these exceptions is applicable, we dismiss this

appeal. See Tex. R. App. P. 25.2(a)(2), (d), 44.3; Chavez, 183 S.W.3d at 680.




                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 27, 2012




                                        2